Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 5 - 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 3783751 A1 (“Aptiv Tech LTD”).
Regarding claim 1, Aptiv Tech LTD discloses a connector assembly, comprising:
a connector (10) having an outer conductor sleeve (30 and 32), a first and a second inner conductor contact (contacts 12) being disposed within the outer conductor sleeve (see at least Fig. 1); and
a cable (22) connected to the connector, the cable having a first and a second insulated inner conductor (20), a shield (62) surrounding the first and second inner conductors, and a jacket (61) surrounding the shield, the first and second inner conductors being stripped of the shield and the jacket in an end portion of the cable (the left end of the cable is stripped, see generally the end to the left of the lead line of numeral 22 in Fig. 1) ,
wherein the first and second inner conductor contacts each have a mating portion (16) by which the first and the second inner conductor contacts are connectable to complementary inner conductor contacts of a mating connector, a connecting portion (18a) in which the first inner conductor contact is electrically conductively connected to the first inner conductor and the second inner conductor contact is electrically conductively connected to the second inner conductor, and a transition portion (102) that connects the mating portion to the connecting portion,
wherein the first and second inner conductor contacts are disposed parallel to each other in the mating portion and in the connecting portion (see Fig. 12B),
wherein the first and second inner conductor contacts have a first contact spacing in the mating portion and a second contact spacing in the connecting portion, the first contact spacing being greater than the second contact spacing (see Fig. 12B),
wherein, in the transition portion (102), a transition from the first contact spacing to the second contact spacing occurs continuously over a length of the transition portion (see Figs. 12B and 13B), and
wherein, in the end portion, the first and second inner conductors are disposed parallel to each other within the outer conductor sleeve and in spaced-apart relation to the outer conductor sleeve (where sleeve portions 42/44a wrap around the end portion, the wires 20 are extending parallel to each other and are spaced from the sleeve, see Figs. 1, 2A, and 13B), and are spaced apart by a conductor spacing equal to the second contact spacing (also in the end portion wires 22 mate with contacts 12 and are positioned within portions 18a which matches the spacing of the wires to the spacing of portions 18a, which is the second contact spacing).
Regarding claim 2, Aptiv Tech LTD discloses wherein the mating portions of the first and second inner conductor contacts are disposed in a main plane ( a plane passes through mating portions 16).
Regarding claim 3, Aptiv Tech LTD discloses wherein the first and second inner conductor contacts are disposed symmetrically with respect to each other, a plane of symmetry being perpendicular to the main plane and parallel to the mating direction (see Fig. 13B).
Regarding claim 5, Aptiv Tech LTD discloses wherein the first and second inner conductors are disposed within a shielding film (62), at least in the end portion.
Regarding claim 6, Aptiv Tech LTD discloses wherein the connector has an insulator (28 and 82a) which has a first and a second socket chamber (see Fig. 12B for the front of the sockets within insulator portion 28 and see Fig. 3 for the rear of the sockets at and around portion 84) and is disposed within the outer conductor sleeve (see Fig. 8), the first inner conductor contact being disposed in the first socket chamber, and the second inner conductor contact being disposed in the second socket chamber (see Figs. 3 and 12B).
Regarding claim 7, Aptiv Tech LTD discloses wherein the first and second socket chambers each have a first and a second socket chamber portion (the portions around 16 as seen in Fig. 12B), each first socket chamber portion accommodating therein the respective mating portion (see Fig. 12B), and each second socket chamber portion accommodating therein the respective connecting portion and the respective transition portion of the respective inner conductor contact (portion 102 is within the socket at member 28 and portion 18 is within the socket at member 82a), the first socket chamber portions having a smaller diameter than the second socket chamber portions (as best seen in Fig. 12B near the lead line of numeral 28 the exterior wall increases in size, and as best seen in Fig. 3 the exterior walls of 28 are rounded which imparts diameter dimensions upon the insulator 28, and the diameter dimension at the portion around the front end and the mating portions of the contacts is smaller than the diameter dimension at the rear end around at least the transition portion of the contacts).
Regarding claim 8, Aptiv Tech LTD discloses wherein, in a region of the insulator, the outer conductor sleeve has a collar member (56 and 58) disposed on a side facing away from the insulator (see Fig. 2B), the collar member having at least one fastening element (A, see below).

    PNG
    media_image1.png
    433
    409
    media_image1.png
    Greyscale

Marked up and magnified portion of Fig. 2B

Regarding claim 9, Aptiv Tech LTD discloses wherein the connector is connected to the cable via a compression sleeve (60).
Regarding claim 10, Aptiv Tech LTD discloses wherein the shield (62)is disposed between the compression sleeve (60) and the outer conductor sleeve (portion 42/44).
Regarding claim 11, Aptiv Tech LTD discloses wherein the outer conductor sleeve is connected to the compression sleeve and the shield in a pressing region (the region around 42/44), the outer conductor sleeve having an intermediate region (the region around portion 48) adjoining the pressing region, and the first and second inner conductors being spaced from the outer conductor sleeve by a greater radial distance in the pressing region than in the intermediate region (compare the distance between the wire members and the sleeve in Fig. 7B and the wire members and the sleeve in Fig. 6B).
Regarding claim 12, Aptiv Tech LTD discloses wherein, in the connecting portions, the inner conductor contacts are spaced from the outer conductor sleeve by a radial distance greater than a distance between the inner conductors and the outer conductor sleeve in the intermediate region (the sleeve expands outwardly at the front end in comparison to the intermediate region creating a greater radial distance between the sleeve and contacts at the front end in comparison to the sleeve and wires at the intermediate portion, see Figs. 2A, 6B, and 13B).

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, the prior art does not disclose or suggest the claimed connector assembly including wherein, in the transition portion, the first and/or the second inner conductor contact(s) form(s) an angle with the plane of symmetry, a tangent function of the angle being equal to the result of a quotient whose dividend is given by the difference between the first contact spacing and the second contact spacing and whose divisor is given by twice the length of the transition portion, along with the remaining elements of the claim.
Regarding Claim 13, the prior art does not disclose or suggest the claimed connector assembly including wherein, in the connecting portions, the inner conductor contacts are spaced from the outer conductor sleeve by a radial distance equal to a distance between the inner conductors and the outer conductor sleeve in the pressing region, along with the remaining elements of the claim.
Aptiv Tech LTD discloses the transition portion having an angle with the plane of symmetry, but does not disclose the angle, contact spacing, and length of the transition portion as meeting the claim language. Schroll discloses a connector with an outer sleeve but no transition portion. 
However, the prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833